January 28, 2011


Mr. Eric Scott Lipper
Hirsch & Westheimer, P.C.
700 Louisiana, Suite 2550
Houston, TX 77002-2772


Honorable James M. Stanton
134th Judicial District Court
George L. Allen, Sr. Courts Bldg.
600 Commerce St., Suite 650
Dallas, TX 75202
Mr. Stacy R. Obenhaus
Gardere Wynne Sewell LLP
3000 Thanksgiving Tower
1601 Elm Street
Dallas, TX 75201-4761

Mr. Craig B. Florence
Gardere Wynne & Sewell LLP
3000 Thanksgiving Tower
1601 Elm Street
Dallas, TX 75201

RE:   Case Number:  10-0991
      Court of Appeals Number:  05-10-01437-CV
      Trial Court Number:  DC-10-04344-G

Style:      IN RE  ESTRELLA RESOURCES, LLC

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
in the above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Gary          |
|   |Fitzsimmons       |
|   |Ms. Lisa Matz     |